Case 17-33550 Document 1402 Filed in TXSB on 10/12/-18 Page 1 of 6

ZACHARY CARTER '
Corporation Counsel of the City of New York /Hearing Date: November 5 , 2018
' By: Hugh H. Shull _III . v Hearing Time: 10:00 a.m; (C.S.T.)

100 Church Street, Room 5-233
New York, NeW York 10007
Attorneys for the New York City

 

 

Department of Finance , _ '
Tel. 212-356-2138 _ ‘ v ' L ,§:
hu S . law.n cl OV SOLHh'£hh l§$‘tl'l'2 ,
UNITED sTATEs BANKRUPTCY CoURT - ` . ' . BCT 12 2018
SOUTHERN DISTRICT OF TEXAS, HOUS'I`ON DIVISION . h
'X EWd J.Bradley, C|erk ofccurz
ln re: ’
` ' ' , Chapter 11
IGNITE RESTAURANT GROUP, ]NC., Case NOS. l7-'-3355()
et al., _ (Jointly Administered)
Debtors.

RESPONSE OF THE CITY OF NEW YORK TO LIQUIDAT_ION
TRUSTEE’S FOURTEENTH OMNIBUS OBJECTION TO CLAIMS

TO: THE HONORABLE DAVID R. JONES ’
` UNITED STA-TES BANKRUPTCY JUDGE

The City of New York (the “'City’l), by its counsel, .ZACHARY CARTER, as and for its
n response in opposition to the Liquidation Trustee’s Fourteenth Omnibu_s -Obj,ection to Claims
k dated September 21, 2018 (the “Objection”), respectfully states as follows:

1. n The City’s Department of Finance (_“NYCDOF”) filed a priority claim in the
amount`of $33,290.35 on October 4, 2017'a'gainst Debtor Ignite Restaurant Group,‘ lnc.,'claim
nnmber 1264 on the claims register (the “Claim”). The Objection states that “no liability [for the
Claim] exists on the Debtor’s books and record.”

2. While the Objection ‘Procedures Order pro\_lides that the Debtor may file

objections to claims on the grounds that such claims are inconsistent with the Debtors’ books and

Case 17-33550 Documént 1402 Filed in TXSB` on 10/12/18 Page 2 of 6

records, it does not indicate that such an objection, on its own, is` sufficient to rebut the validity
of a prima facie valid claim.

3. l DOF’s review of the-Debtor’s tax returns filed -f`or the periods January l, 2013 to
December 31, 2015 revealed that the Special Bonus Depreci_ation deduction reported by the _

taxpayer i'sn’t added back to Federal taxable income. The City’s tax law doesn’t conform to
Federal treatment of certain depreciations Which the Debtor took in its City tax returns filed for
the periods. See IRC 168(1<). _Such,depreciations must be added back to total income for City
General Corporation Tax purposes See NY City Admin Code`sec. ll-64l(b)(l3); 19 NY City
Rules Sec.-11-27(b)(2).

4. Further, there Was an inconsistency in reporting City Sales and Wages factor of
the Business'Allocation Schedule for the periods January l, 2013 ito December 31, 2015, With
figures reported on City returns not matching Federal tax reporting. '

5. The Debtor also failed to file business tax returns for the period January 1, 2016
to June 7',_ 2017. The unpaid balance Was forecasted to June 6, 2017. See NY AD. Law 'll- "
603(1) lmposi'tio_n of Tax. . n n

3. l The Claim is prima facie valid. See Fed`.- R. Bankr. P. 3001(f). Rule 3001(f)
“commands that a properly filed proof of claim constitutes prima facie evidence of the claim’s
validity.” .n re St. Johnsbug Trucking Co.,' 206 B.R. 318, 323 '(Bankr. S.D.N.'Y. 1997), aff’d
221 B.R. 692 (S.D.N.Y. 1990), aff’d 173 F.3d 846 (2d Cir. 1999); lnre Pinnacle Brands. Inc.,
259 B.R. 462 49-_50 (Bankr. D. Del. 2001); ln re Finova Capital Corn., 356 B.R. 609, 623 (Bankr.
D.Del. 2006)-.. Supporting documentation is not required since the claim is based on statutory
taxes. ln re Los Angeles him Ai;gort Horel Assocs., 196 B.R. 134 (_9th Cir. BAP_ 1996) (failure

to attach documentation to support a claim based ona statute does not deprive the claim of prima

2 - 10/11/18 2:40 PM

Case 17-33550 Document 1402 Filed in TXSB on 10/12/18 Page 3 of 6

facie validity), aff’d, 106 F.Sd 1479 (91h-Cir. 1997); In re Pan, 209 B;R. 152, 156-57 (D. Mass.
1997) (a properly filed proof of claim constitutes prima facie evidence of the government’s claim
even though no documentary evidence of the claim is provided).

4. 1`he Claim in fact attaches a schedule of the taxes owed and period for which they
are owed. l

5 . . Since DOF has established its p'_rim_a_flci_e clase, the burden of going forward shifts
, to the Debtor to produce evidence sufficient to negate the p_rim_a w validity of the filed claim.
s_ee`rn re Make' Meat co@, 1999 U.s. Dist. LEXIS 3974 ts.D.N.Y.v 1999; Johnsbu;y, W, 206

B.R._318 at **.15;_ln re Finova Capital Corp., 356 B.-R. at 623; In re Mariner Post-Acute

 

v Network Inc., 2005 UiS. Dist. LEXIS 13673, 4-5 (D.Del. 2005); In re Touch America Holdings,
I_ng, 2007 Bankr. LEXIS 4167 (Bankri Del. 2007). “To overcome this prima facie evidence, the
objecting party must come forth with evidence which, if believed, would refute at least one of the
allegations essential to the claim” ln re Minbatiwalla, 424 B.R. 104, 111 (Bankr. S.D.N.Y.
2010) citing Shennan v. Novak`(ln re Reillv), 245 B.R. 768, 773 (2d Cir. B.A.P.- 2000).(citations
omitted).

' 6. The Trustee’s mere assertion that there is no money owed based on the Debtors’
books and records does not rebut the presumption of the prima facie validity of the claim.
7 . Notwithstanding the foregoing, the penalty portion of the claim can be reclassified

.' as a general unsecured claim, as it does not reflect a penalty for actual pecuniary loss. Based on
the arguments and facts herein, the City Claim should be allowed as a priority claim under
section 507(a)(8) of the Bankruptcy Code in the amount of $26,245.40, and as a general k

unsecured claim in the amount of $7,044.95 under 507(a)(8)(G).

3 10/11/18 2:40 PM

Case 17-33550 Document 1402 Filed in TXSB on 10/12/18 Page 4 of 6

WHEREFORE, the City respectfully requests that the Trustee’s Objection»to the
Claim be denied and that the claim be allowed as set forth herein, and that the Court grant such

other and further relief as it deems just and proper.

Dated: New York, New:York
October 11, 2018

ZACHARY 'CARTER

Corporation Counsel of the

~ City of New York

Attomey for the New York City
Department of Financey

100 Church Street, Room 5-233

New York, New York 10007

Tel. (212) 356-2138

hughs@law.nyc. gov

Byr /v£l /l - - - -
Hugfr H. Bhuu 111 (Hs-0236)
Assistant Corp. Counsel

Not Admitted in Texas

4 ' 10/11/18 2;40 PM

Case 17-33550 Document 1402 Filed in TXSB on 10/12/18 Page 5 of 6

ZACHARY CARTER

Corporation Counsel of the City of New York ‘ Hearing Date: November 55 2018

By: Hugh H. shull 111 ` ' Hearing Time: 10;00 a.m. (C.s.T.)
100 Church Street, Room 5-233 v
New York, New York 10007
Attomeys for the New York City
Department of Finance
Tel. 212-356-2138

hugl_rs@law.nyc.gov

UNITED STATES BANKRUPTCY ‘CO_URT`
SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

 

 

X .
In re: ` `4
Chapter_ 11 '
IG_NITE RESTAUKANT GROUP, INC., Case Nosi 17-33550
et al., . . -_ ` - (Jointly Administered)
,Debtors_. . l
CERTrFICATE_ o`F. _sERVICE

The undersigned, an attorney duly admitted in the Courts of the Southern and Eastem Districts_of
New York, certify that on October 11, 2018 the City ofNew York’s Response to Liquidation
Trustee’s Fourteenth Omnibus Obj ection to Claims was served on the parties listed below by
placing a true copy thereof in a properly addressed, postage pre-paid overnight envelope and
placing same in a depository under the exclusive care and custody of the United States Post
Office. ' » -

    

H_ugh H. __Shull_I S-0236'):
.Assistant Corporation Counsel
Attomey in the Office of Zachary W. Carter
Corporation Counsel 'of the City of NY

- 100 .CHURCH STREET, ROOM 5-233
NEW YORK, NY 10007 '
(212) 356-2138
hug l_rs@law.nyc.gov

ease 17-33550 Documem 1402

Sarah R. Borders
Jeffrey R. Dutson
King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309

Stephen St_ath_am y
Office of the US,Trustee, SD Tex
515 _Rusk Street, Suite 3516
Houston, Texas 77002

Bradford J. Sandler

Pachulski Stang Ziehl & J ones LLP
919 North market Street, 17th Floor
Wilmington,- Del. 19801

Edward Ripley

King & Spalding LLP

1100 Louisiana Street, Suite 4000
Houston, Texas 77002

Fi|e'd in TXSB on`10/12/18 Page 6 of 6

